DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters (claim objections): 
Claim 5 is dependent upon claim 1, yet recites limitations regarding “the developer” which is introduced in claim 4.  Therefore, the first line of claim 5 should be amended in the following manner:  “The image forming apparatus according to 
In the 3rd line of claim 12, “the intermediate transfer member” should be amended to                                      
--an intermediate transfer member--, as this limitation has yet to be set forth.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “wherein prior to the image forming operation of forming an image, when the detection unit detects that the cartridge is an unused cartridge, the control portion performs a preparatory operation of initiating rotational drive of the rotating member in a first rotational speed by the second drive unit, and then initiating rotational drive of the image bearing member by the first drive unit with the surface of the rotating member in contact with the surface of the image bearing member, and then, driving the rotating member in a second rotational speed smaller than the first rotational speed and wherein a ratio of the surface movement speed of the first rotational speed of the rotating member to the surface movement speed of the image bearing member in the preparatory operation is greater than the ratio of the surface movement speed of the rotating member to the surface movement speed of the image bearing member in the image forming operation” in combination with the remaining limitations of claims 1-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Ogata et al. (US 2010/0129104, hereinafter “Ogata”) is cited for teaching a similar image forming apparatus which controls the difference in speeds of a rotating member (i.e., an intermediate transfer belt) and an image bearing member (i.e., a photoconductive drum) in a cartridge, such that the difference in speeds varies when the apparatus prepares to print a monochrome image versus a full color image.  Ogata, however, fails to teach performing a preparatory operation when detecting when the cartridge is unused.

However, even modifying Ogata with Noda to include detecting when the cartridge is unused would not yield Applicant’s invention as claimed, for there would be no motivation to modify the apparatus to drive the rotating member in a first rotational speed and then a second rotational speed smaller than the first rotational speed when the detection unit detects that the cartridge is unused.  
 The remaining references cited on form PTO-892 are cited for teaching controlling rotational speeds of a rotating member and an image bearing member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852